         Case 1:19-cv-08173-LAP Document 268 Filed 07/21/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PETER ALLEN, et al.,

                       Plaintiffs,
                                               No. 19-CV-8173 (LAP)
-against-
                                                        ORDER
CARL KOENIGSMANN, MD, et al.,

                       Defendants.

LORETTA A. PRESKA, Senior United States District Judge:

     The teleconference currently scheduled for 9:00 a.m. on

July 22, 2021 is adjourned to July 23, 2021 at 11:00 a.m.                 For

ease of reference, the dial-in is 877-402-9753, access code:

6545179.

SO ORDERED.

Dated:       July 21, 2021
             New York, New York


                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       1
